Dismissed and Memorandum Opinion filed May 12, 2005








Dismissed and Memorandum Opinion filed May 12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00200-CR
____________
 
FRANCISCO JAVIER ESCAMILLA, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause No. 1001412
 

 
M E M O R A N D U M   O P I N I O N




After a plea of guilty, Francisco Escamilla was convicted of
the offense of aggravated assault with a deadly weapon and sentenced on January
7, 2005, to seven years= imprisonment in the Texas Department of Criminal Justice,
Institutional Division.  A timely motion
for new trial and notice of appeal were filed. 
On February 10, 2005, the trial court granted the motion for new trial,
Escamilla entered into a plea bargain with the State, pleading guilty to the
offense of aggravated assault.  On
February 10, 2005, the trial court sentenced Escamilla in accordance with the
plea bargain to four years= incarceration in the Texas Department of Criminal Justice,
Institutional Division.  The clerk=s record was filed on May 2,
2005.  It contains no motion for new
trial or notice of appeal from the February 10, 2005 judgment of conviction.
The appeal on file in this court is from the previous
judgment, which was withdrawn by the grant of Escamilla=s motion for new trial.  Because Escamilla has not appealed the new
judgment, the appeal from the withdrawn judgment is moot.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 12, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).